Citation Nr: 1038887	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-19 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability, to include as secondary to a service-connected 
cervical spine disability.

2.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to a service-connected 
cervical spine disability.

3.  Entitlement to service connection for a thoracic spine 
disability, to include as secondary to a service-connected 
cervical spine disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell


INTRODUCTION

The Veteran had active service from August 1982 to August 1985.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from the Houston, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).
 
The matters were last before the Board in March 2009, at which 
time they were remanded for further development and due process 
consideration.  The case has been returned to the Board for 
appellate consideration.

A hearing was held at the RO before the undersigned in May 2010.  
In this regard, it is also noted that a hearing before a 
different Veterans Law Judge (Board Member),  was held in 
November 2007.  However, that 2007 hearing concerned other 
issues, which are addressed in a separate document.  

The issues of entitlement to service connection for a thoracic 
spine disability and service connection for a lumbar spine 
disability are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The earliest record of left shoulder complaints is documented 
in 1988.  

2.  The earliest record documenting right shoulder complaints is 
dated in 2002, approximately 18 years after service.  

3.  The most probative evidence fails to link any shoulder 
disability to service, or to a service connected disability.  


CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in service, nor 
is it proximately due to, the result of, or aggravated by a 
service connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009). 

VA's notice requirements were accomplished by an August 2006 
letter.  Likewise, it is observed the Veteran has been pursuing 
various claims for service connection since 2003, and his 
correspondence over that time reflects an understanding of the 
evidence and information necessary to substantiate such a claim.  
In addition, the Veteran's service medical records have been 
obtained, as have the records he indicated to be relevant.  The 
Veteran also has been examined in connection with this appeal, 
and a medical opinion obtained.  As such, VA's duty to assist is 
fulfilled.  

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.  

In addition, VA regulations provide service connection may be 
established on a secondary basis for a disability which is 
proximately due to, the result of, or aggravated by, service-
connected disease or injury. 38 C.F.R. § 3.310(a).  

The Veteran's service treatment records do not reflect any 
shoulder complaints.  When examined in connection with his 
discharge from service in July 1985, the upper extremities were 
specifically noted as being normal on clinical evaluation.  The 
earliest documented shoulder complaint is dated in December 1988, 
three years after service, when left shoulder girdle 
musculoskeletal pain was noted.  No specific cause for this 
complaint, however, was identified.  Thereafter, the record is 
silent as to either left or right shoulder complaints until 2002, 
at which time the Veteran complained to his treating physician of 
a several month history of bilateral shoulder pain, worse on the 
left.  This was considered to be early acromioclavicular joint 
arthritis.  Subsequently dated records show further shoulder 
complaints with diagnoses also including rotator cuff tendinosis.  

There is no medical or otherwise competent record which links 
current shoulder disability to service, and it is the Veteran's 
contention that his shoulder disabilities are the result of his 
cervical spine disability.  (The Veteran's is service connected 
for degenerative disc disease of the cervical spine.)  The 
Veteran is not competent to offer any probative evidence on the 
cause of his disability, as he has no training in that regard or 
other medical expertise.  The treatment records contain no 
specific opinion on the cause of the Veteran's disability, but 
the record does contain the view of one of the Veteran's 
chiropractors on the question, as well as an opinion from a VA 
physician.  


The chiropractor, in a November 2006 statement indicated that the 
Veteran's "degenerative cervical spine has causal effects to his 
right/left shoulder dysfunction due to the interference of nerve 
pathways to the muscle."  She repeated this in a December 2009 
statement that the Veteran's "cervical degenerations has causal 
effects to his right/left shoulders; muscle spasms radiating in 
his neck, head and upper torso; cervicognic headaches, occipital 
headaches and tension headaches.  These dysfunctions are due to 
the cervical spinal nerve pressure which causes interference of 
the nerve pathways to the muscles."  

On the other hand, a VA medical doctor opined in a January 2007 
examination report that there was no causal relationship between 
the Veteran's shoulder disability and the Veteran's cervical 
spine.  This conclusion was based on a contemporary examination 
of the Veteran, a review of the Veteran's claims file, and a 
review of his medical records.  Likewise, it contemplated the 
Veteran's contentions with respect to his service connected 
claim, it indicates a review of medical texts was accomplished, 
and offered a plausible alternative for the cause of the 
condition found, indicating aging, genetic factors and individual 
experiences were at play.  The Board considers the VA examiners 
opinion to be more probative because of these cited factors.

The chiropractor's comment appears more as simply a statement of 
the theory of all chiropractic care, where health is related to 
the function of the nervous system, and health achieved by the 
removal of noxious irritants to the nervous system.  See 
Dorland's Illustrated Medical Dictionary, 27th edition.  Thus, 
she apparently would have that arthritis and tendinosis (as well 
as muscle spasms and various forms of headaches) is somehow 
communicated through the nervous system by way of the nerves 
passing through the cervical spine, and in that way the Veteran's 
service connected disability is responsible for the complaints 
for which she is providing a form of treatment.  Were this a 
likely (or at least as likely as not) theory of causation, it is 
only reasonable to conclude that it would have been mentioned by 
the VA doctor who reviewed medical texts and was charged with 
offering an opinion on the etiology of the Veteran's shoulder 
disability.  This doctor, however, made no mentions of it.  In 
view of this, the opinion offered by the chiropractor is not 
accorded the same evidentiary weight as the opinion by the VA 
physician.  

Thus, the record fails to show any shoulder complaints in service 
or for years after service, and the medical opinion accorded the 
greatest evidentiary weight is against the contention that a link 
exists between service connected disability and shoulder 
impairment.  Under the foregoing circumstances, the Board finds 
the greater weight of the evidence is against the conclusion that 
a bilateral shoulder disability was incurred in service, or was 
caused or aggravated by a service connected disability.  


ORDER

Service connection for bilateral shoulder disability is denied.  


REMAND

With respect to a lumbar spine disability, the Veteran's service 
medical records reflect an instance of treatment for low back 
pain in 1983.  Although apparently attributed to a muscle strain 
of some sort, (the handwriting is not clear), and the record is 
silent for any low back complaints for many years thereafter, the 
evidence currently shows the Veteran to have a strain and some 
degenerative changes.  The most recent VA examiner in January 
2007, however, did not address the import, if any, of the in-
service back complaint.  Moreover, this 2007 VA examiner appears 
to speak in terms of a "thoracolumbar" spine disability, and 
then only addresses the cause of current lumbar spine condition.  
This needs clarification.  

Regarding a thoracic spine disability, a 2005 VA examiner appears 
to have concluded there was a current thoracic spine disability 
present, having diagnosed "chronic thoracic strain with lower 
cervical pain."  However, he then appears to have been unable to 
differentiate between the Veteran's cervical degenerative disc 
disease and the thoracic strain.  This needs clarification as 
well.  


Accordingly, the case is REMANDED for the following action:

1.  With appropriate coordination with the 
Veteran, attempt to obtain records of any 
treatment he has received for his thoracic and 
lumbar spine since 2006.  

2.  After the foregoing development has been 
accomplished, schedule the Veteran for an 
examination of his thoracic and lumbar spine.  
The claims file should be provided to the 
examiner for review in conjunction with the 
examination, and each condition or disability 
effecting the thoracic spine should be 
identified, and each disability effecting the 
lumbar spine should be identified.  Noting the 
in-service low back pain complaints made in 
1983, and the upper back pain complaints in 
1984, but with post service complaints not 
contemporaneously documented for many years 
thereafter, the examiner should offer an 
opinion as to whether any current thoracic 
spine disability and any current lumbar spine 
disability (a.) had its onset in service; or, 
(b.) was caused by, or has increased in 
severity as a result of, the Veteran's service 
connected cervical spine degenerative disc 
disease.  The rationale for the opinions should 
be set forth.  

3.  Thereafter, the claims should be re-
adjudicated.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and given 
an opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals












 Department of Veterans Affairs


